EXHIBIT99.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form F-3 (No. 333-199736) and the Registration Statements on Form S-8 (No. 333-126715, 333-141397, 333-171206, 333-192821, 333-200953 and 333-215273) of Royal Dutch Shell plc of our report dated March 9, 2016, relating to the Consolidated Financial Statements, which appears in this Annual Report on Form 20-F. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP London, United Kingdom March8, 2017 E24ADDITIONAL INFORMATION SHELL ANNUAL REPORT AND FORM 20-F 2016
